EXHIBIT 10.2

 

PRODUCT DISTRIBUTION AGREEMENT

 

BY AND BETWEEN

 

HARVARD BIOSCIENCE, INC.

 

AND

 

HARVARD APPARATUS REGENERATIVE TECHNOLOGY, INC.

 

DATED AS OF OCTOBER 31, 2013

 

1

 

 

PRODUCT DISTRIBUTION AGREEMENT

 

THIS PRODUCT DISTRIBUTION AGREEMENT dated as of October 31, 2013 (this
“Agreement”), is entered into by and between HARVARD BIOSCIENCE, INC., a
Delaware corporation (“HBIO”) and HARVARD APPARATUS REGENERATIVE TECHNOLOGY,
INC., a Delaware corporation (“HART”) (each, a “Party” and, collectively, the
“Parties”).

 

RECITALS

 

WHEREAS, HBIO is a global developer, manufacturer and marketer of a broad range
of specialized products, primarily apparatus and scientific instruments, used to
advance life science research and regenerative medicine;

 

WHEREAS, among its various business activities, HBIO operates various lines of
business related to the development, manufacturing and marketing of apparatus
and scientific instruments, including the Harvard Apparatus Research Business
(as defined below) and the HART Business (as defined below);

 

WHEREAS, pursuant to the Separation and Distribution Agreement to be entered
into by and between HBIO and HART, (the “Separation and Distribution
Agreement”), the Parties have agreed to separate the HART Business from HBIO;

 

WHEREAS, it is the intent of the Parties, after giving effect to the
transactions contemplated by the Separation and Distribution Agreement, for the
Parties to act as distributors of certain of each other’s products subject to
the limitations and other terms and conditions hereof;

 

WHEREAS, the Parties desire to enter into this Agreement to codify the
arrangements whereby the Parties shall act as distributors of each other’s
products;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements set forth below, and other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows. Capitalized terms not otherwise defined herein shall have the
meanings ascribed to them in the Separation and Distribution Agreement.

 

1.          Appointment of Distributors.

 

1.1.          By Hart. HART hereby appoints HBIO, and HBIO accepts such
appointment, to be HART’s exclusive, independent, worldwide distributor for the
resale of HART’s products that relate to any of HBIO’s business activities it
conducts from time to time for all applications outside the HART Business,
subject to the terms of any Third Party distribution agreements in effect on the
Separation Date (as defined in the Separation and Distribution Agreement), and
subject further to the non-competition covenants contained in Article IX of the
Intellectual Property Matters Agreement.

 

1.2.          By HBIO. HBIO appoints HART, and HART accepts such appointment, to
be HBIO’s exclusive, independent, worldwide distributor for the resale of HBIO’s
products from its Harvard Apparatus Research Business for use in the HART
Business, subject to the terms of any Third Party distribution agreements in
effect on the Separation Date, and subject further to the non-competition
covenants contained in Article IX of the Intellectual Property Matters
Agreement.

 

1.3.          For purposes of this Agreement, “HART Business” means the
development, manufacture and sale of products for use in human regenerative
medicine. This includes the development, manufacture and sale of pumps for human
clinical injections and bioreactors and scaffolds for regenerating human organs
and tissues and products for use on humans (or on human cells, tissue or organs)
as part of a procedure that involves an injection, implant or transplant into a
human. As used in this Agreement, the term “HART Business” includes any of the
aforementioned activities plus any natural expansion of such business in the
regenerative medicine field for use in humans by comparable companies in the
regenerative medicine field for use in humans.

 

2

 

 

For purposes of this Agreement, “Harvard Apparatus Research Business” shall mean
the business conducted by HBIO through its Original Harvard Apparatus, Warner
and Hugo Sachs business units, where the Original Harvard Apparatus business
unit refers to pumps and ventilators used mainly for research applications,
provided that such definition of Harvard Apparatus Research Business expressly
excludes Coulbourn, Panlab, CMA, BTX, Sample Prep or other products acquired and
folded in from acquisitions after the original purchase of Harvard Apparatus by
HBIO. The products of the Harvard Apparatus Research Business include pumps and
various physiology tools for animal, organ, tissue and cell biology used mainly
in research and in a few human applications as described in Section 9.2(d) of
the Intellectual Property Matters Agreement. References to the “Harvard
Apparatus Research Business” in this Agreement shall include this business as
currently conducted or conducted in the future.

 

1.4.          Limited Exclusive Manufacturer. Notwithstanding anything to the
contrary contained herein or in the Separation and Distribution Agreement or
other Ancillary Agreement, HBIO hereby agrees that with respect to the resale or
other distribution by the HBIO Group, of bioreactors in any of HBIO’s business
activities it conducts from time to time (except for the existing activities of
its Hugo Sachs business units which shall not be subject to or limited in any
manner by this Section 1.4), to the extent that any member of the HBIO Group
desires to resell or distribute any bioreactor that is then manufactured by any
member of the HART Group, the HART Group shall be the exclusive manufacturer of
such bioreactor and such member of the HBIO Group shall be required to purchase
and distribute such bioreactors from the applicable member of the HART Group in
accordance with this Agreement, and no other party. To the extent that the HART
Group is unable to provide any such bioreactor when reasonably required for a
particular order by the HBIO Group, the HBIO Group shall be entitled, for such
order only, to either manufacture the bioreactor itself or purchase it from a
third party.

 

2              Distributor Obligations. In order to provide maximum protection
and quality service to each of the Party’s customers, when acting as a
distributor of the other party’s products (in each such instance, referred to
herein as a “Distributor”) HBIO and HART each agree to comply with the following
obligations. Failure to achieve and maintain such compliance shall constitute a
material breach of this Agreement.

 

2.1           Distributor represents that: (a) the execution of this Agreement
will not cause Distributor to breach any Agreement with any Third Party; and (b)
so long as it continuing to act as Distributor to the other party hereunder for
any particular product, with respect to such product, it has and shall use
commercially reasonable efforts to maintain at all times the facilities,
resources, personnel and experience to promote, advertise, market, and sell such
product of the other Party and to otherwise perform its obligations under this
Agreement. Distributor shall use commercially reasonable efforts to promote,
market, distribute and sell the products and shall not perform any act which may
hinder or interfere with the supply and/or marketing of the products. For
purposes of this Agreement, “commercially reasonable efforts” means not less
than the efforts used by HBIO immediately prior to the Separation Date (as
defined in the Separation and Distribution Agreement) to support the research
applications of isolated organ and tissue products (but for the avoidance of nay
doubt, expressly not including efforts pertaining to the HART Business or
employees that will be moving to the HART Business as conducted by and at HBIO
prior to the date hereof or thereafter), e.g., maintaining the sales force,
applications specialists and technical support in the US and Europe, maintaining
demo and sales inventory plus periodic outbound marketing consistent with its
past practices. Notwithstanding anything to the contrary contained in this
Agreement, nothing in this Agreement shall require HBIO or HART to provide
services to the other unless expressly required hereby.

 

2.2           The Parties acknowledge and agree that HART’s use of the mark
“HARVARD APPARATUS’ is at all times subject to the terms, conditions and
restriction set forth in the Sublicense Agreement, dated December 8, 2012, by
and between HART and HBIO (the “Sublicense Agreement”). The rights and
obligations of the Parties in this paragraph are at all times subject to the
Sublicense Agreement. Distributor shall not delete or alter any of the other
Party’s trade names, trademarks, logos, markings, colors or other insignia (the
“Marks”) which are affixed to the Products and included in related promotional
materials. Distributor may only use the Marks in conjunction with Distributor’s
marketing and sale of the Products and in accordance with the other Party’s
then-current guidelines on Mark usage, which will be provided to Distributor at
Distributor’s request. Distributor shall refrain from any other direct or
indirect use, reference to, registration of or application to register the Marks
or those confusingly similar unless such trademarks are authorized in writing by
the other Party. Upon expiration or termination of this Agreement, Distributor
shall immediately cease to use any and all Marks. Distributor agrees to
immediately notify the other Party of any infringement or potential infringement
of any Mark of which Distributor becomes aware.

 

2.3           Distributor shall be solely responsible, at its own expense, for
obtaining and maintaining any and all governmental approvals, permits and/or
certifications necessary for Distributor to import, purchase, sell and
distribute products.

 

3

 

 

2.4           Distributor shall promptly advise the other Party of any
complaints or claims brought or threatened against it or the other Party with
respect to the sale or use of the products, or with respect to any alleged
patent, copyright, trademark, or other intellectual property infringement or
misappropriation.

 

2.5           Distributor shall take all reasonable, prompt and efficient
actions to ensure customer satisfaction with the products and shall resolve all
customer complaints in an expedited manner. In the event that a Party receives
ten (10) or more complaints that do not relate to the design or manufacturing
quality of a product from Distributor’s customers during any one (1) year period
which indicate that Distributor has failed to satisfactorily resolve reasonable
customer complaints in a timely fashion, such Party shall notify Distributor and
Distributor shall be deemed to have breached this Agreement.

 

2.6           In no event shall Distributor make any representations or
warranties regarding the products which are: (a) not included in, or which are
inconsistent with information, materials or specification provided to
Distributor; or (b) false, incomplete or otherwise misleading.

 

2.7           Distributor personnel shall participate in any training sessions
regarding the products and their use as reasonably requested by the other Party.

 

2.8           With respect to any HBIO products that HART distributes in
accordance herewith, HART agrees to represent and label clearly that such
products are for research use only. With respect to any HART products that HBIO
distributes in accordance herewith, HBIO agrees to represent and label clearly
that such products are for research use only.

 

3              Prices and Payment.

 

3.1           During the term of this Agreement, Distributor shall purchase the
applicable products (in accordance with 1.1 and 1.2) from the other Party at a
thirty-five percent (35%) discount off of the then-current U.S. list price of
the other Party for the applicable product, provided that if the product is
sourced by the other Party from a third party prior to sale to Distributor,
Distributor shall purchase such product from the other Party at a fifteen
percent (15%) discount off of the then-current U.S. list price of the other
Party for the applicable product. All prices are exclusive of all taxes and
other charges, including but not limited to, shipping, handling, insurance,
brokerage and other related charges, governmental sales, use, consumption,
excise, privilege, occupational, value-added or other similar taxes, customs
duties or assessments.

 

3.2           Both HART and HBIO shall be free to unilaterally establish the
prices charged to customers for their respective products.

 

3.3           Distributor shall pay for all products in U.S. Dollars. All
payments are due thirty (30) days from the invoice date. Non-receipt of payment
from a customer shall not excuse or delay payment by Distributor. Overdue
payments will be subject to finance charges computed at a rate equal to the
lesser of one and a half percent (1.5%) per month or the maximum amount
permissible under applicable law. Distributor is responsible for payment of all
losses, costs, attorneys’ fees, or other expenses incurred by the other Party in
the event that the other Party in its sole discretion, hires a Third Party
collection agency in order to recover amounts owed by Distributor.

 

3.4           Except for taxes based on the other Party’s net income and the
medical device tax under the Patient Protection and Affordable Care Act,
Distributor shall pay any applicable sales, use, consumption, excise, privilege,
occupational, value-added or other similar taxes, customs duties or assessments,
or amounts levied in lieu of such taxes, now or later imposed under the
authority of any national, state or local taxing authority based on or measured
by (a) charges set forth in this Agreement, (b) upon sales of the products to
Distributor, or (c) upon import or export of any products. Any claim for sales
tax or duty exemption by Distributor shall be effective only after the other
Party’s receipt of all proper exemption forms.

 

3.5           Distributor shall pay or reimburse the other Party for all
shipping costs including transportation, brokerage, handling, and other costs
incurred in delivering the products to Distributor.

 

4              Ordering and Delivery.

 

4.1           Shipments of products shall only be made against written purchase
orders issued by Distributor and which reference this Agreement. At a minimum,
each purchase order shall specify the following items: (a) the quantity of
product ordered; (b) the price of each product and any additional charges and
costs; (c) the billing address, the destination to which the products will be
delivered, and the requested delivery date; and (d) the signature of
Distributor’s employee or agent who possesses the authority to place such an
order.

 

4

 

 

4.2           All orders are subject to acceptance and assignment of delivery
schedules in accordance with product availability. Neither Party shall have
liability whatsoever for non-acceptance of, or failure or delay in filling any
Distributor orders due to legitimate business considerations or acts or
circumstances beyond its control, including without limitation, product
shortages, production and delivery constraints, or government actions and acts
of God. In no event shall any order be binding on HART or HBIO until the Parties
are in agreement as to the items ordered, pricing, delivery dates, and all other
material terms. Each Party shall use reasonable efforts to meet agreed-upon
projected delivery dates for the products.

 

4.3           No purchase order, acknowledgment form, or other document or
communication from either Party shall vary or supplement the terms and
conditions of this Agreement. This Agreement may only be amended as provided in
Section 14.11 hereof.

 

4.4           All deliveries of the products purchased pursuant to this
Agreement will be made in a time, place and manner mutually agreed-upon by the
Parties. Risk of loss and title to the products shall pass to Distributor upon
delivery to the selected common carrier at the other Party’s manufacturing
facility. Insurance coverage on all shipments is the responsibility of
Distributor. All transportation and shipping costs shall be charged to
Distributor’s account. Distributor must notify the other Party in writing within
ten (10) days of receipt of products of any discrepancies in the shipment of
such products.

 

4.5           All shipments shall be subject to a Party’s determination that
such shipments are in compliance with all applicable export and import
regulations. In no event shall either Party’s delay in shipping or refusal to
ship due to export or import issues be deemed a material breach hereunder.

 

5              Records and Reports. Within forty-five (45) days after the end of
each calendar quarter, Distributor shall promptly furnish written reports on
sales, deliveries and returns of the products for the calendar quarter
immediately preceding the report, including, without limitation, current
inventory levels, a monthly breakdown of sales, and marketing efforts to
prospective customers. Distributor shall maintain records identifying each
product sold.

 

6              Product Warranty.

 

6.1           Product Warranty. Distributor shall pass along to its customers
comparable product warranties as the other Party makes to its customers in the
ordinary course of business.

 

6.2           Warranty Exclusions. This warranty does not extend to any
products: (a) that have been subject to misuse, neglect, abuse, improper
storage, accident (other than an accident caused by the product itself), or that
have not been properly maintained; (b) that have been modified by any Third
Party; or (c) that have been disassembled, serviced, or reassembled by any Third
Party.

 

THE FOREGOING LIMITED WARRANTY IS IN LIEU OF ALL OTHER WARRANTIES AND EXCEPT FOR
ANY EXPRESS WARRANTIES STATED HEREIN, HART AND HBIO EXPRESSLY DISCLAIM ALL
WARRANTIES, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION, IMPLIED
WARRANTIES OF QUALITY, CONDITION, MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

 

7              Exchange of Information and Confidentiality. Article VII of the
Separation and Distribution Agreement is hereby incorporated herein by
reference.

 

8              Intellectual Property Rights.

 

8.1           During the term of this Agreement, Distributor is authorized to
use the other Party’s Marks, trade names and logos solely in connection with
Distributor’s sale, advertisement and promotion of the products in accordance
with Section 2.2 hereof.

 

8.2           Except as described in this Agreement or the Intellectual Property
Matters Agreement, neither HBIO nor HART grants to the other Party any right,
license, or interest in any of the Intellectual Property owned, used or claimed
now or in the future by HBIO or HART, respectively. All applicable rights to
such Intellectual Property are, and will remain, the exclusive property of HART
and HBIO, respectively. Regardless of any provision to the contrary in this
Agreement, no title to or ownership of the Intellectual Property contained in
the products, or any part of the products is transferred to Distributor.
However, HART and HBIO each grant the other Party a limited, revocable,
worldwide, royalty-free right and license to conduct demonstrations on the use
of its products solely for the purposes of promoting the sale of such products
in performing its obligations under this Agreement.

 

5

 

 

9              Indemnity and Insurance.

 

9.1           Distributor shall defend any claim, suit or proceeding, and
indemnify and hold the other Party harmless from and against any Third Party
Claims arising out of, or in connection with: (a) Distributor’s advertising,
sales, marketing and promotional activities undertaken with respect to the
products; (b) the failure of Distributor to comply in all material respects with
all applicable laws, rules, and/or regulations regarding advertising, selling,
licensing, importing or exporting the products; (c) Distributor’s attachment to
the products of any trade name, trademark or logo that is challenged as an
infringement of the proprietary rights of any Third Party; (d) any warranties
granted by Distributor or any implied warranties claimed by any of Distributor’s
customers, in excess of those warranties contained herein; (e) the failure of
Distributor to comply with any material term of this Agreement; or (f) from any
gross negligence or willful misconduct of Distributor in performing its
obligations hereunder, except in each instance of (a)-(f) such Third-Party Claim
is caused by the negligence or willful misconduct of the other non-Distributor
Party. In addition, with respect to any Third-Party Claim pertaining to products
manufactured or provided to one Party by the other Party hereunder, the Party
that provided or manufactured such Product shall defend any claim, suit or
proceeding, and indemnify and hold the other Party harmless from and against
that portion of any Third Party Claims that arises out of, or is in connection
with such product itself, including without limitation any injuries to or death
of persons, or any damage to property, occurring as a result of, or in any way
arising out of, defects of such products, except to the extent such Third Party
Claims are caused by the other Party’s gross negligence of willful misconduct.

 

9.2           Any claims for indemnification pursuant to this Section 9 shall be
made in accordance with the procedures set forth in Section 5.5 of the
Separation and Distribution Agreement.

 

9.3           Insurance. Each Party agrees to maintain in full force and effect
insurance coverage for the period of this Agreement pertaining to commercial
general liability insurance coverage, including coverage for products liability
and contractual indemnity. Said coverage will provide not less than commercially
reasonable primary limits per occurrence in accordance with customary standards
for the applicable industry. Each Party will cause its insurance carrier to
designate the other Party as an “Additional Insured” on each applicable policy
and any endorsement so naming such other Party will not limit its defense and
coverage in favor of such Party to the negligence of the insured party.

 

9.4           Workers’ Compensation. The Parties agree to secure and keep in
full force and effect during the life of this Agreement all forms of workers’
compensation and employers’ liability insurance coverage as is mandated by any
state, territory or jurisdiction in which that Party does or may operate or send
representatives. Each Party agrees that the other party is neither the actual
nor statutory employer of any employee, consultant, representative, independent
contractor or other person hired, retained, directed, utilized, consulted or
engaged by such Party to carry out any of its duties under or arising from this
Agreement.

 

10            Independent Contractor Status. Distributor shall conduct its
business under this Agreement for its own account at its own expense and risk.
The relationship between the parties is that of independent contractors. This
Agreement creates no relationship of principal and agent, partner, joint
venturer or any similar relationship between HART and HBIO. The grant of the
distribution rights for the term hereof does not constitute a franchise or grant
to Distributor of any continuing rights or interest in distributing the products
beyond the term hereof. Distributor agrees that it does not have and will not
have any authority to act on the other Party’s behalf.

 

11            Term and Termination.

 

11.1         This Agreement shall become effective as of the Separation Date and
shall remain in effect for a period of ten (10) years after the Separation Date,
unless earlier terminated as set forth in this Section 11.

 

11.2         Either Party may terminate this Agreement in the event a material
breach of the Agreement by the other Party hereto, including, without
limitation, failure to fulfill its obligations pursuant to Section 2 hereof,
after written notice and a sixty (60) day cure period.

 

11.3         In addition, HART may terminate its obligations to act as
Distributor with respect to a particular product under this Agreement, after
written notice and a sixty (60) day cure period, should HART determine, in its
sole discretion, that HBIO is unwilling or unable to supply such HBIO –
Applicable HART Distributor Businesses product subject to this Agreement to
HART. HBIO may terminate its obligations to act as Distributor with respect to a
particular product under this Agreement, after written notice and a sixty (60)
day cure period, should HBIO determine, in its sole discretion, that HART is
unwilling or unable to supply such HART Business product subject to this
Agreement to HBIO.

 

6

 

 

11.4         The termination or expiration of this Agreement shall in no case
relieve either Party from its obligation to pay to the other Party any sums
accrued under this Agreement prior to such termination or expiration. If
Distributor defaults on its payment obligations under this Agreement, the other
Party shall have the right to take any or all of the following actions: (a)
suspend delivery to Distributor until the default is cured by Distributor; or
(b) terminate this Agreement after written notice and a thirty (30) day cure
period. If the other Party continues to make shipments after Distributor’s
default, such Party’s action shall not constitute a waiver of any rights or
remedies, or affect such Party’s legal remedies under this Agreement.

 

11.5         Notwithstanding any other provision herein, this Agreement may be
terminated immediately by either Party upon written notice in the event that the
other Party: (a) becomes insolvent; (b) commits an act of bankruptcy; (c) seeks
an arrangement or compromise with its creditors under any statute or otherwise;
(d) is subject to a proceeding in bankruptcy, receivership, liquidation or
insolvency and same is not dismissed within sixty (60) days; (e) makes an
assignment for the benefit of the creditors; (f) admits in writing its inability
to pay its debts as they mature; or (g) ceases to function as a going concern,
or to conduct its operations in the normal course of business.

 

11.6         Within ten (10) days after termination or expiration of this
Agreement, each Party shall return to the other Party all signs, literature,
logos and other materials identifying the other Party’s products that remain in
its possession.

 

12            Export Controls and Compliance with Law.

 

12.1         If an export license is required before Distributor can distribute
or sell the Products, Distributor acknowledges and agrees that the other Party
shall be under no obligation to affect such sale or transfer until the required
export license is obtained. Each Party shall use reasonable efforts to
expeditiously obtain such required export licenses or approvals.

 

12.2         Distributor acknowledges that the export of products and related
technical data is subject to regulation by various rules and regulations of the
United States which prohibit export or diversion to certain countries, entities
and/or which restrict or prohibit use. Unless Distributor has first obtained
permission to do so from all applicable United States Government agencies,
Distributor shall not export or re-export, directly or indirectly, any products
or related data into any of those countries listed at the time of any shipment
in the applicable United States export regulations as “prohibited or restricted”
countries, or any other country to which such exports or re-exports may be
restricted (collectively, the “Prohibited Countries”). Distributor further
agrees not to distribute or supply the products or any related technical data to
any person if Distributor has reason to believe that such person intends to
export, re-export or otherwise transfer the same to, or use the same in, any of
the Prohibited Countries. Without limiting the foregoing, Distributor shall not
commit any act which would, directly or indirectly, violate any United States or
local law, regulation, treaty or agreement to which the United States adheres or
complies relating to the export or re-export of the products or related
technical data.

 

12.3         At its own expense, Distributor shall obtain any government
consents, authorizations, approvals, filings, registrations, permits or licenses
required for Distributor to exercise its rights and to discharge its obligations
under this Agreement, provided further that, for the avoidance of any doubt,
HART acknowledges and agrees that it, and not HBIO, shall be responsible for the
efforts, cost and expense of obtaining any necessary regulatory approval for the
manufacture and use of its products with humans, where regulatory approval means
with respect to a regulatory jurisdiction, any and all approvals, product and/or
establishment licenses, registrations or authorizations of any governmental
authority, necessary for the commercial manufacture, use, storage, import,
export, transport, or commercialization of a product in such regulatory
jurisdiction, including, where applicable, (i) pricing and reimbursement
approval in such regulatory jurisdiction, (ii) pre- and post-approval marketing
authorizations (including any prerequisite manufacturing approval or
authorization related thereto), (iii) labeling approval, and (iv) technical,
medical and scientific licenses.

 

12.4         In conformity with the United States Foreign Corrupt Practices Act
neither HART and its employees and agents nor HBIO and its employees and agents
shall directly or indirectly make any offer, payment, or promise to pay;
authorize payment; or offer a gift, promise to give, or authorize the giving of
anything of value for the purpose of influencing any act or decision (including
a decision not to act) of an official of any government or inducing such a
person to use his or her influence to affect any such governmental act or
decision in order to assist HBIO or HART in obtaining, retaining or directing
any business.

 

7

 

 

13            Limitation of Liability.

 

EXCEPT AS TO CLAIMS FOR BREACHES OF CONFIDENTIALITY, IN NO EVENT SHALL EITHER
PARTY BE LIABLE FOR INDIRECT, INCIDENTAL, SPECIAL, CONSEQUENTIAL, OR PUNITIVE
DAMAGES, OR FOR DIRECT DAMAGES IN EXCESS OF THE AMOUNTS PAID BY HBIO OR HART FOR
THE PRODUCT OR SUPPORT THAT GAVE RISE TO THE LIABILITY, WHETHER FORESEEABLE OR
UNFORESEEABLE, OF ANY KIND WHATSOEVER (INCLUDING WITHOUT LIMITATION LOSS OF
INCOME, DATA, GOODWILL, USE OF INFORMATION, DOWNTIME OR COSTS OF SUBSTITUTE
PRODUCTS OR EQUIPMENT), WHETHER BASED ON WARRANTY, CONTRACT, TORT (INCLUDING
NEGLIGENCE), PRODUCT LIABILITY OR OTHERWISE, EVEN IF THE OTHER HAS BEEN ADVISED
OF THE POSSIBILITY OF SUCH DAMAGE.

 

14            General.

 

14.1         Counterparts; Entire Agreement; Corporate Power. This Agreement may
be executed in one or more counterparts, all of which shall be considered one
and the same agreement, and shall become effective when one or more counterparts
have been signed by each of the Parties and delivered (by facsimile, electronic
transmission, or otherwise) to the other Party. This Agreement, together any
exhibits hereto, and the Separation and Distribution Agreement (and Ancillary
Agreements defined therein), contains the entire agreement between the Parties
with respect to the subject matter hereof, supersede all previous agreements,
negotiations, discussions, writings, understandings, commitments and
conversations with respect to such subject matter and there are no agreements or
understandings between the Parties other than those set forth or referred to
herein or therein. HBIO and HART each represent as follows: (a) the person
executing this Agreement has the requisite corporate or other power and
authority and has taken all corporate or other action necessary in order to
execute, deliver and perform each of this Agreement and to consummate the
transactions contemplated hereby; and (b) this Agreement has been duly executed
and delivered by it and constitutes a valid and binding agreement of it
enforceable in accordance with the terms thereof. Each Party hereto acknowledges
that it and each other Party hereto is executing this Agreement by facsimile,
stamp or mechanical signature. Each Party hereto expressly adopts and confirms
each such facsimile, stamp or mechanical signature made in its respective name
as if it were a manual signature, agrees that it will not assert that any such
signature is not adequate to bind such Party to the same extent as if it were
signed manually and agrees that at the reasonable request of any other Party
hereto at any time it will as promptly as reasonably practicable cause each such
Agreement to be manually executed (any such execution to be as of the date of
the initial date thereof).

 

14.2         Governing Law, Jurisdiction and Dispute Resolution. This Agreement
(and any claims or disputes arising out of or related hereto or thereto or to
the transactions contemplated hereby and thereby or to the inducement of any
Party to enter herein and therein, whether for breach of contract, tortious
conduct or otherwise and whether predicated on common law, statute or otherwise)
shall be governed by and construed and interpreted in accordance with the laws
of the Commonwealth of Massachusetts irrespective of the choice of laws
principles of the Commonwealth of Massachusetts as to all matters, including
matters of validity, construction, effect, enforceability, performance and
remedies. If any dispute arises out of or in connection with this Agreement, the
parties (a) consent and submit to the exclusive jurisdiction of federal and
state courts located in Boston, Massachusetts, and (b) waive any objection to
that choice of forum based on venue or to the effect that the forum is not
convenient. Notwithstanding the foregoing, any dispute arising out of or related
to this Agreement shall be resolved in accordance with the procedures set forth
in Section 9.1 of the Separation and Distribution Agreement. The United Nations
Convention on Contracts for the International Sale of Goods shall not apply to
this Agreement.

 

14.3         Assignability. This Agreement shall be binding upon and inure to
the benefit of the Parties hereto and thereto, respectively, and their
respective successors and permitted assigns; provided, however, that no Party
hereto or thereto may assign its respective rights or delegate its respective
obligations under this Agreement without the express prior written consent of
the other Party hereto or thereto (which consent may be withheld in such Party’s
sole and absolute discretion) and any assignment or attempted assignment in
violation of the foregoing will be null and void. Notwithstanding the preceding
sentence, a Party may assign this Agreement in connection with a merger
transaction in which such Party is not the surviving entity or the sale by such
Party of all or substantially all of its Assets, and upon the effectiveness of
such assignment the assigning Party shall be released from all of its
obligations under this Agreement if the surviving entity of such merger or the
transferee of such Assets shall agree in writing, in form and substance
reasonably satisfactory to the other Party, to be bound by all terms of this
Agreement as if named as a “Party” hereto.

 

8

 

 

14.4         Third-Party Beneficiaries. The provisions of this Agreement are
solely for the benefit of the Parties and are not intended to confer upon any
Person except the Parties any rights or remedies hereunder, and there are no
third-party beneficiaries of this Agreement and this Agreement shall not provide
any Third Party with any remedy, claim, liability, reimbursement, claim of
action or other right in excess of those existing without reference to this
Agreement.

 

14.5         Notices. All notices, requests, claims, demands or other
communications under this Agreement shall be in writing and shall be given or
made (and shall be deemed to have been duly given or made upon receipt) by
delivery in person, by overnight courier service, by facsimile or electronic
transmission with receipt confirmed (followed by delivery of an original via
overnight courier service) or by registered or certified mail (postage prepaid,
return receipt requested) to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 14.5). Any Party may, by written notice to the
other Party, change the address to which such notices are to be given.

 

If to HBIO to:

 

Harvard Bioscience, Inc.

84 October Hill Road

Holliston, Massachusetts 01746

Attention: Chief Executive Officer

 

with a copy to (which will not constitute notice):

 

Burns & Levinson, LLP

125 Summer Street

Boston, Massachusetts 02110

Attention: Josef B. Volman

   Chad J. Porter

 

If to HART to:

 

Harvard Apparatus Regenerative Technology

84 October Hill Road

Holliston, Massachusetts 01746

Attention: Chief Executive Officer

 

with a copy to (which will not constitute notice):

 

Feinberg Hanson LLP

57 River Street, Suite 204

Wellesley, Massachusetts 02481

Attention: Harry A. Hanson, III

 

14.6         Severability. If any provision of this Agreement is determined by a
court of competent jurisdiction to be invalid, void or unenforceable, the
remaining provisions hereof or thereof shall remain in full force and effect and
shall in no way be affected, impaired or invalidated thereby. Upon such
determination, the Parties shall negotiate in good faith in an effort to agree
upon such a suitable and equitable provision to affect the original intent of
the Parties.

 

14.7         Headings. The article, section and paragraph headings contained in
this Agreement are for reference purposes only and shall not affect in any way
the meaning or interpretation of this Agreement.

 

14.8         Survival. Sections 6.2, 7, 9, 11.6, 13 and 14 shall survive the
termination or expiration of this Agreement.

 

9

 

 

14.9         Waivers of Default. Waiver by any Party of any default by the other
Party of any provision of this Agreement shall not be deemed a waiver by the
waiving Party of any subsequent or other default, nor shall it prejudice the
rights of the other Party. No failure or delay by any Party in exercising any
right, power or privilege under this Agreement shall operate as a waiver thereof
nor shall a single or partial exercise thereof prejudice any other or further
exercise thereof or the exercise of any other right, power or privilege.

 

14.10         Specific Performance. Subject to the provisions of Section 14.2,
in the event of any actual or threatened default in, or breach of, any of the
terms, conditions and provisions of this Agreement, the Party or Parties who
are, or are to be, thereby aggrieved shall have the right to specific
performance and injunctive or other equitable relief in respect of its or their
rights under this Agreement, in addition to any and all other rights and
remedies at law or in equity, and all such rights and remedies shall be
cumulative. The Parties agree that the remedies at law for any breach or
threatened breach, including monetary damages, are inadequate compensation for
any loss and that any defense in any action for specific performance that a
remedy at law would be adequate is waived. Any requirements for the securing or
posting of any bond with such remedy are waived by each of the Parties to this
Agreement.

 

14.11         Amendments. No provisions of this Agreement shall be deemed
waived, amended, supplemented or modified by any Party, unless such waiver,
amendment, supplement or modification is in writing and (a) in the case of a
waiver, signed by the authorized representative of the Party against whom it is
sought to enforce such waiver, or (b) in the case of an amendment, supplement or
modification to this Agreement, signed by the authorized representatives of both
Parties.

 

14.12         Interpretation. In this Agreement, (a) words in the singular shall
be held to include the plural and vice versa and words of one gender shall be
held to include the other genders as the context requires; (b) the terms
“hereof,” “herein,” and “herewith” and words of similar import shall, unless
otherwise stated, be construed to refer to this Agreement as a whole (including
any exhibits hereto) and not to any particular provision of this Agreement;
(c) Article, Section, and exhibit references are to the sections and exhibits to
this Agreement unless otherwise specified; (d) the word “including” and words of
similar import when used in this Agreement shall mean “including, without
limitation,” (e) the word “or” shall not be exclusive; (f) unless expressly
stated to the contrary in this Agreement, all references to “the date hereof,”
“the date of this Agreement,” “hereby” and “hereupon” and words of similar
import shall all be references to October 31, 2013, regardless of any amendment
or restatement hereof.

 

14.13         Force Majeure. No Party shall be deemed in default of this
Agreement to the extent that any delay or failure in the performance of its
obligations under this Agreement results from a Force Majeure (as defined in the
Separation and Distribution Agreement). In the event of an occurrence of a Force
Majeure, the Party whose performance is affected thereby shall give notice of
suspension as soon as reasonably practicable to the other stating the date and
extent of such suspension and the cause thereof, and such Party shall resume the
performance of such obligations as soon as reasonably practicable after the
removal of such cause.

 

[Signature Page Follows]

 

10

 

 

IN WITNESS WHEREOF, the Parties have caused this Product Distribution Agreement
to be executed by their duly authorized representatives.

 

  HARVARD BIOSCIENCE, INC.         By: /s/ Jeffrey A. Duchemin      Name:
Jeffrey A. Duchemin     Title:   Chief Executive Officer         HARVARD
APPARATUS REGENERATIVE TECHNOLOGY, INC.         By: /s/ David Green     Name:
David Green     Title:   Chief Executive Officer

 

11

 

